MEMORANDUM **
Fermín Hawee appeals the sentence imposed following his guilty plea to assault*370ing a federal officer in violation of 18 U.S.C. § 111.
Hawee contends that the district court erred in treating the sentencing Guidelines as mandatory, and its application of U.S.S.G. § 3A1.2(c)(l) constituted impermissible double-counting.
As part of his written plea, Hawee waived his right to appeal his conviction and sentence. Hawee makes no argument that his plea agreement and appeal waiver were invalid. The district court’s plea colloquy confirms that Hawee knowingly and voluntarily waived the right to appeal. Accordingly, we enforce the appeal waiver. See United States v. Bibler, 495 F.3d 621, 624 (9th Cir.2007).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.